                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT

United States of America          :
                                  :
                                  :
                                  :
           v.                     : Crim. No. 2:12-CR-147
                                  :
Ramell Holder                     :
                                  :

                                 ORDER

     The   Report    and   Recommendation   of   the   United   States

Magistrate Judge was filed February 25, 2019.           Petitioner’s

objections were filed March 11, 2019 and March 13, 2019.

     A district judge must make a de novo determination of those

portions of a magistrate judge's report and recommendation to

which an objection is made.       Fed. R. Civ. P. 72(b); 28 U.S.C.

§ 636(b) (1); Perez-Rubio v. Wyckoff, 718 F.Supp. 217, 227

(S.D.N.Y. 1989).     The district judge may "accept, reject, or

modify, in whole or in part, the magistrate's proposed findings

and recommendations."      Id.

     After careful review of the file, the Magistrate Judge's

Report and Recommendation and the objections, this

Court ADOPTS the Magistrate Judge's recommendations in full.

     Holder’s § 2255 Motion to Vacate, Set Aside, or Correct

Sentence (Doc. 183)is transferred to the Second Circuit Court

of Appeals pursuant to 28 U.S.C. §2255(h).




                                   1
     Dated at Burlington, in the District of Vermont, this 19th

day of March, 2019.




                             /s/ William K. Sessions III
                              William K. Sessions III
                              District Court Judge




                              2
